ACCEPTED
                                                                                                                     03-13-00066-CR
                                                                                                                            4518273
                                                                                                           THIRD COURT OF APPEALS
         	                                                                                                           AUSTIN, TEXAS

         	                  JEFF	  PARKER	  LAW	  FIRM,	  PLLC	  
                                                                                                                3/16/2015 5:25:17 PM
                                                                                                                   JEFFREY D. KYLE
                                                                                                                              CLERK
         	  
JEFFREY D. PARKER                                                           March 16, 2015
attorney@jeffparkerlaw.com
                                                                                                 FILED IN
SUSAN L. PARKER                                                                           3rd COURT OF APPEALS
sparker@jeffparkerlaw.com                                                                     AUSTIN, TEXAS
                                                                                          3/16/2015 5:25:17 PM
MAILING ADDRESS              The Honorable Jeffrey Kyle                                     JEFFREY D. KYLE
Post Office Box 660                                                                               Clerk
Belton, Texas 76513-0660
                             Clerk of the Court
                             Third Court of Appeals
WEBSITE ADDRESS              PO Box 12547
www.jeffparkerlaw.com        Austin, TX 78711-2547
FACSIMILE
Number (254)939-7583
                                    Re:      Maurice Samuel Arrington vs. The State of Texas
TOLL-FREE                                    Cause No. 03-13-00066-CR
Number (866)939-8373

TEMPLE                       Dear Mr. Kyle:
Charter Center Building
3000 South 31st Street
Third Floor, Suite 304               In accordance with the Texas Rules of Appellate Procedure, please allow
Telephone (254)598-4062      this correspondence to serve as my certification that I have complied with the
                             requirements set forth in Rule 48.4; specifically, the requirement to send a copy
BELTON                       of this Court’s opinion and judgment, along with notification to my client of my
Telephone (254)939-8373
                             client’s right to file a pro se petition for discretionary review in this case, within
KILLEEN                      five (5) days after the date upon which the opinion was handed down.
Telephone (254)616-9476

WACO
                                     The copies of the documents, and the notification of right to file a pro se
Telephone (254)870-0909      PDR, was sent by me to my client using certified mail, return receipt requested,
                             at my client’s last known address. Further, I have attached a copy of the return
                             receipt within the time for filing a motion for rehearing in this case.

                                     Accordingly, I would request that you file this letter and the copy of the
                             return receipt among the papers in your record of this appeal.

                                    Thank you for your assistance with this matter. Should you have any
                             questions or comments, please do not hesitate to contact me at your
                             convenience.

                                                                            Sincerely,



                                                                            Jeffrey D. Parker
                             /jp
                             Enclosure (1)
                                                       COMPLETE THIS SECTION ON DELIVERY
SENDER: COMPLETE THIS SECTION
                                                       A. Sli ature
• Complete items 1, 2, and 3. Also complete                                                           Agent
  item 4 if Restricted Delivery is desired.                                                           Addressee
• Print your name and address on the reverse
  so that we can return the card to you.                      eived •by (Printed Name                        elivery
• Attach this card to the back of the mailpiece,
  or on the front if space permits.
                                                       D. Is delivery address Off n t from item 1? E l Yes
1. Article Addressed to:                                   If YES, enter delivery address below: E l No


  mAA
    trArri•rykh
  -roclao)g3pits'4
   10 6 c c g o                                        3. Service Type
                                                          21Certified Mail°
                                                          El Registered
                                                                               ElPriority Mall Express'
                                                                               El Return Receipt for Merchandise

  gckctri1/4)e-N1)kIls%1610                               0 insured Mail          Collect on Delivery
                                                        4. Restricted Delivery? (Extra Fee)   E   l   Yes

2. Article Number
                                    7014 28711 0 0 0 1 7414 8 0 2 4
    (Transfer from service label)
PS Form 3811, July 2013                   Domestic Return Receipt